Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00078-CR

                                      Luis GOVEA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 22nd Judicial District Court, Hays County, Texas
                               Trial Court No. CR-12-0451
                         Honorable Don Burgess, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 18, 2013.


                                             _____________________________
                                             Rebeca C. Martinez, Justice